UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 VISTA GOLD CORP. (Exact Name of Registrant as Specified in its Charter) (Name of Person(a) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: VISTA GOLD CORP. NOTICE OF MEETINGAND MANAGEMENT INFORMATION AND PROXY CIRCULAR for the Special Meeting to be held on December 15, 2010 The attached Notice of Special Meeting, Management Information and Proxy Circular, and form of proxy and notes thereto for the Meeting are first being sent to shareholders of the Corporation on or about November [9], 2010. 7961 Shaffer Parkway · Suite 5 · Littleton, CO USA 80127 Telephone: (720) 981-1185 · Facsimile (720) 981-1186 November [7], 2010 Dear shareholder: It is my pleasure to invite you to attend the special meeting of shareholders to be held on December 15, 2010 at 10:00 a.m., Vancouver time, at the offices of Borden Ladner Gervais LLP, Suite1200, 200 Burrard Street, Vancouver, British Columbia, Canada.If you are unable to attend this meeting in person, please complete, date, sign and return the enclosed form of proxy to ensure that your vote is counted. If the resolutions approving the private placement are passed the funds raised will be used primarily for two purposes. Firstly, to repurchase the U.S.$23 million of principal amount of outstanding 10% senior secured convertible notes due on March 4th, 2011. The Board believes that having the funds available for this purpose will eliminate the uncertainty related to our ability to repay this obligation and any potential negative effects this may have on the Corporation’s value. Secondly, based on the favorable results of the recently completed pre-feasibility study on our Mt Todd gold project, we plan to use proceeds of the private placement to advance our Mt. Todd gold project. As our work on our Mt. Todd gold project progresses, we hope to move forward and complete a Bankable Feasibility Study of the project. Our Mt. Todd gold project is a substantial project with upside potential. It is located in a favorable mining environment. We believe that the completion of the definitive study would reduce the technical and economic uncertainties of development, which we expect would be better reflected in the Corporation’s value. The Notice of Special Meeting, Management Information and Proxy Circular and form of proxy and notes thereto for the meeting are enclosed.These documents contain important information and I encourage you to read them carefully.You are being asked to consider and approve a private placement of special warrants by the Corporation, the principal terms of which are described in the enclosed Management Information and Proxy Circular. Management and the Board of Directors strongly urge you to vote for the resolution approving this private placement. Yours truly, Michael B. Richings Executive Chairman and Chief Executive Officer - ii - VISTA GOLD CORP. NOTICE OF SPECIAL MEETING NOTICE IS HEREBY GIVEN THAT the special meeting (the “Meeting”) of the shareholders of Vista Gold Corp. (the “Corporation”) will be held at the offices of Borden Ladner Gervais LLP, Suite 1200, 200 Burrard Street, Vancouver, British Columbia, Canada on December 15, 2010 at 10:00 a.m., Vancouver time, for the following purposes: 1. to consider and approve an ordinary resolution authorizing the Corporation to issue14,666,739 special warrants (the “Special Warrants”) through a private placement (the “Private Placement”) at a price of U.S.$2.30 per Special Warrant and the issuance of652,175 Special Warrants and652,175 common share purchase warrants of the Corporation (“Compensation Warrants”) as compensation to the finders and agents for the placement of the special warrants; each Special Warrant, upon obtaining shareholder approval for the Private Placement at the Meeting, will be automatically exercised, for no additional consideration, for one common share in the capital of the Corporation (a “Common Share”) and one Common Share purchase warrant (a “Warrant”) exercisable for one Common Share (a “Warrant Share”) for a period of five years following the closing date of the Private Placement (the “Closing Date”), at an exercise price as described in the accompanying Management Information and Proxy Circular; each Compensation Warrant is exercisable for one Common Share (a “Compensation Warrant Share”) at a price of U.S.$2.30 for a period of two years following the Closing Date; and 2. to transact such other business as may properly come before the Meeting or any adjournment or postponement thereof. Accompanying this Notice of Special Meeting are (i) the Management Information and Proxy Circular, and (ii) a form of proxy and notes thereto. The Board of Directors has fixed October 29, 2010, as the record date for the Meeting. If you are a registered shareholder of the Corporation and are unable to attend the Meeting in person, please date and execute the accompanying form of proxy for the Meeting and deposit it with Computershare Investor Services Inc. by mail at 100 University Avenue, 9th Floor, Toronto, Ontario, M5J2Y1, Attention: Proxy Department or by facsimile at 1-866-249-7775 (toll free in North America) or 1-416-263-9524 (international), before 4:30 p.m., Toronto time, on December 10, 2010, or no later than 48 hours (excluding Saturdays, Sundays and holidays) before any adjournment or postponement of the Meeting. If you are a non-registered shareholder of the Corporation and receive these materials through your broker or another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or such other intermediary. This Notice of Special Meeting, the Management Information and Proxy Circular, the form of proxy and notes thereto for the Meeting, are first being sent to shareholders of the Corporation on or about November[9] 2010. DATED at Littleton, Colorado, this [7th]day of November, 2010. BY ORDER OF THE BOARD OF DIRECTORS Michael B. Richings Executive Chairman and Chief Executive Officer - iii - TABLE OF CONTENTS NOTICE OF SPECIAL MEETING iii MANAGEMENT INFORMATION AND PROXY CIRCULAR 1 Particulars of Matters to be Acted Upon 1 Information About Proxies 6 Solicitation of Proxies 6 Appoitnment of Proxyholder 6 Revocation of Proxy 7 Voting of Proxies 7 Exercise of Discretion by Proxyholders 7 Voting by Beneficial Shareholders 8 Securities Entitled to Vote 9 Quorum 9 Broker Non-Votes 10 Ownership of the Corporation’s Common Shares 10 Ownership by Management 10 Ownership by Principal Shareholders 11 Securities Authorized For Issuance Under Equity Compensation Plans 11 Indebtedness of Directors and Senior Officers 12 Interest of Certain Persons in Material Transactions and Matters to be Acted Upon 12 Review, Approval or Ratification of Transactions with Related Parties 12 Auditor 13 Management Contracts 13 Shareholder Proposals 13 Other Matters 13 Dissenters’ Rights of Appraisal 13 Additional Information and Availability of Documents 28 Multiple Shareholders Sharing the Same Address 29 Board of Directors Approval 29 Appendix “A” - Form of Proxy A-1 Appendix “B” - Text of Ordinary Resolutions to be Passed at the Meeting B-1 Appendix “C” - FinancialStatements of the Corporation C-1 - iv - MANAGEMENT INFORMATION AND PROXY CIRCULAR This Management Information and Proxy Circular (“Information Circular”) is furnished in connection with the solicitation by the management of Vista Gold Corp. (the “Corporation”) of proxies to be voted at the special meeting (the “Meeting”) of the shareholders of common shares (“Common Shares”) in the capital of the Corporation (“shareholders”) to be held at the offices of Borden Ladner Gervais LLP, Suite 1200, 200 Burrard Street, Vancouver, British Columbia, Canada on December 15, 2010 at 10:00 a.m., Vancouver time, for the purposes set forth in the accompanying Notice of Special Meeting. The Board of Directors has fixed October 29, 2010, as the record date for the Meeting.It is anticipated that this Information Circular and the accompanying form of proxy, will be first mailed to shareholders on or about November [9], 2010.Unless otherwise stated, the information contained in this Information Circular is given as at November [7], 2010. The executive office of the Corporation is located at 7961 Shaffer Parkway, Suite 5, Littleton, Colorado, USA, 80127 and its telephone number is (720) 981-1185.The registered and records office of the Corporation is located at 200 - 204 Lambert Street, Whitehorse, Yukon Territory, Canada, Y1A3T2. Advance notice of the Meeting was published in The Globe and Mail newspaper on October 25, 2010, in La Presse on October 25, 2010, and in the Whitehorse Star newspaper on October 21, 2010. All references to currency in this Information Circular are in United States dollars, unless otherwise indicated. Information regarding the proxies solicited by management in connection with the Meeting is set out below under “Information About Proxies”. Particulars of Matters to be Acted Upon Private Placement and Description of Special Warrants The Corporation negotiated the terms of a private placement (the “Private Placement”) pursuant to which it has issued 14,666,739 special warrants (the “Special Warrants”), at a price of U.S.$2.30 per Special Warrant, for gross proceeds of U.S.$33,733,500.In connection with the Private Placement, the Corporation also issued to agents and finders involved in the Private Placement compensation consisting of an aggregate of652,175 Special Warrants and 652,175 Common Share purchase warrants of the Corporation (“Compensation Warrants”).For a discussion of the compensation paid to agents and finders and the terms and conditions of the Compensation Warrants, see the section heading “Compensation of Agents and Finders” below. Shareholders are being asked to approve the issuance of the Special Warrants in the Private Placement and the issuance of the Special Warrants and Compensation Warrants to the agents and finders as part of the Private Placement (collectively, the “Special Warrant Offering”). Each Special Warrant will be automatically exercised, upon receipt of shareholder approval of the Special Warrant Offering, to acquire, for no additional consideration, one Common Share and one Common Share purchase warrant (a “Warrant”). The Special Warrant Offering closed on October 22, 2010.The gross proceeds raised by the issuance of the Special Warrants are being held in escrow by Computershare Trust Company of Canada, pending shareholder approval of the Special Warrant Offering at the Meeting.If shareholders approve the Special Warrant Offering, the escrowed proceeds and any interest accrued thereon will be released to the Corporation. - 1 - If shareholders do not approve the Special Warrant Offering, the proceeds from the issuance of the Special Warrants will be returned to investors, the interest accrued thereon will be released to the Company and the Special Warrants issued to investors and the Special Warrants and Compensation Warrants issued to the agents and finders will be cancelled. Description of the Common Shares The Corporation is authorized to issue an unlimited number of Common Shares, without par value, of which [46,586,708]are issued and outstanding as at the date of this Information Circular. There are options outstanding to purchase up to2,838,661 Common Shares at prices ranging from U.S.$1.77 to U.S.$7.45. There are200,000 broker warrants outstanding to purchase up to200,000Common Shares at a price of U.S.$6.00 per Common Share. There are 4,791,667 Common Shares issuable upon the conversion of the Company’s outstanding convertible notes. Holders of Common Shares are entitled to one vote per Common Share on any poll taken at a meetings of shareholders, to receive dividends as and when declared by the board of directors of the Company and to receive a prorata share of the assets of the Company available for distribution to the shareholders in the event of the liquidation, dissolution or winding-up of the Company. There are no pre-emptive, conversion or redemption rights attached to the CommonShares. Description of the Warrants Each Warrant will be exercisable until the Expiry Date (defined below) to acquire one additional Common Share (a “Warrant Share”) at an exercise price (the “Exercise Price”) equal to: (a) U.S.$3.50 at any time up to and including 4:30 p.m. (Vancouver time) on October 22, 2011; (b) U.S.$4.00 at any time after 4:30 p.m. (Vancouver time) on October 22, 2011 and up to and including 4:30 p.m. (Vancouver time) on October 22, 2012; (c) U.S.$4.50 at any time after 4:30 p.m. (Vancouver time) on October 22, 2012 and up to and including 4:30 p.m. (Vancouver time) on October 22, 2013; and (d) U.S.$5.00 at any time after 4:30 p.m. on October 22, 2013 and up to and including 4:30 p.m. (Vancouver time) on October 22, 2015. The “Expiry Date” is the earlier of (i) the date that is the fifth anniversary of the Closing Date and (ii) the date that is the 25th business day following the date on which the Corporation provides notice that an Acceleration Event has occurred.An “Acceleration Event” will occur if any time, after the later of: (a) February 23, 2011; and (b) the date the registration statement under the United States Securities Act of 1933, as amended, relating to the resale of the Common Shares, the Warrants and the Warrant Shares becomes effective, the closing trading price of the Common Shares on the NYSE Amex Equities stock exchange (the “NYSE Amex”)is at least 35% above the current Exercise Price of the Warrants for a period of 15 consecutive trading days.If the Acceleration Event occurs, the Corporation will have the option for a period of 5 business days after the Acceleration Event to provide written notice (which notice will be deemed given on the day that such notice is mailed by prepaid postage from Canada or first class mail from the United States) that the Acceleration Event has occurred.If the Corporation provides such notice and the Warrants have not been exercised within 25 business days following the notice, the Warrants will be deemed to have expired. - 2 - Compensation of Agents and Finders In connection with the Special Warrant Offering, the Corporation has agreed to pay each of: (i) Sprott Private Wealth L.P. and Wellington West Capital Markets Inc. (collectively, the “Agents”), as consideration for acting as agent for the Offering in respect of certain non-U.S. Purchasers; (ii) Sprott Asset Management L.P. (“SAM”) as consideration for identifying certain Purchasers that are funds managed by it; and (iii) Global Resource Investments, Ltd. (together with SAM, the “Finders”) as consideration for identifying certain Purchasers in the United States and outside the United States and Canada, fees payable in that number of Special Warrants equal to 5% of the number of Special Warrants issued as part of the Special Warrant Offering (only in respect of Special Warrants purchased by investors introduced by that Agent or Finder, as the case may be) and also an equal number of compensation warrants (the “Compensation Warrants”).On October 22, 2010, the closing date of the Offering, the Corporation issued 652,175 Special Warrants and 652,175 Compensation Warrants to the Agents and the Finders allocated as follows: ● to Sprott Private Wealth L.P. and SAM -141,304Special Warrants and141,304 Compensation Warrants; ● to Wellington West Capital Markets Inc. -10,870 Special Warrants and 10,870Compensation Warrants; ● to Global Resource Investments, Ltd. -500,001 Special Warrants and 500,001 Compensation Warrants. Each Compensation Warrant is exercisable until October 22, 2012 to acquire one Common Share at a price of U.S.$2.30.The Corporation has agreed to reimburse the Agents and the Finders for the reasonable fees and disbursements of their legal counsel as well as the Agents and the Finders reasonable “out-of-pocket” expenses. Special Warrant Offering Resolution The Toronto Stock Exchange has approved the Special Warrant Offering, subject to, among other things, shareholders approving the Special Warrant Offering and normal listing conditions.Approval of the NYSE Amex is expected to be received by the Corporation immediately following shareholders approving the Special Warrant Offering, subject to normal listing conditions. Accordingly, at the Meeting, shareholders will be asked to consider and approve an ordinary resolution (the “Special Warrant Offering Resolution”) approving the Special Warrant Offering and authorizing the Corporation to issue the Special Warrants and Compensation Warrants as part of the Special Warrant Offering.To be approved, the Special Warrant Offering Resolution requires the approval of a majority of the votes cast, in person or by proxy, at the Meeting.The full text of the Special Warrant Offering Resolution is set out in Appendix“B” to this Information Circular. - 3 - Recommendation of Management and the Board of Directors Management and the Board of Directors strongly recommend that shareholders vote for the Special Warrant Offering Resolution. Use of Proceeds The Special Warrant Offering will provide gross proceeds of U.S.$33,733,500 to the Corporation with the potential to provide an additional: (a) U.S.$51,333,586.50 of capital if all Warrants issued in connection with this transaction are exercised by investors at U.S.$3.50 per Warrant, (b) U.S.$58,666,956 if all Warrants are exercised by investors at U.S.$4.00 per Warrant, (c) U.S.$66,000.325.50 if all Warrants are exercised by investors at $4.50 per Warrant, and (d) U.S.$73,333,695 if all Warrants are exercised by investors at U.S.$5.00 per Warrant. Additionally, the Corporation may receive U.S.$1,500,002.50 if all compensation warrants are exercised and U.S.$2,282,612.50, U.S.$2,608,700, U.S.$2,934,787.50 and U.S.$3,260,875 if all warrants issuable to the Agents and Finders are exercised at U.S.$3.50, U.S.$4.00, U.S.$4.50 and U.S.$5.00 per warrant, respectively. However, the Corporation will not receive any of these proceeds unless the approval of shareholders is obtained at the Meeting. The Corporation intends to use the net proceeds of the Special Warrant Offering to: (a) repurchase the U.S.$23 million principal amount of outstanding 10% senior secured convertible notes due March 4, 2011, (b) for the advancement of the Mt. Todd project, and (c) for general corporate purposes. Interests of Certain Persons The following directors of the Corporation participated in the Special Warrant Offering: (a) W. Durand Eppler, 70,000 Special Warrants, (b) Michael B. Richings – 25,000 Special Warrants, (c) Frederick H. Earnest – 20,000 Special Warrants and (d) John M. Clark – 10,869 Special Warrants.TheCorporate GovernanceCommittee of the Corporation approved the issuance of the foregoing Special Warrants to the directors. - 4 - Assuming the shareholders approve the Special Warrant Offering Resolution, the participating directors will have ownership in the Company’s Common Shares as follows: Name of Director Number of Common Shares Owned Prior to Offering Percentage of Class Owned Prior to Offering Number of Common Shares Owned if Special Warrant Offering Resolution is Approved Percentage of Class Owned if Special Warrant Offering Resolution is Approved Michael B. Richings 481,881 (1) 1%(1) 1%(4) W. Durand Eppler * 360,971 (6) * Frederick H. Earnest 1%(3) 1%(6) John M.Clark * * Includes 87,397 Common Shares of the Corporation owned currently, 394,484 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes 56,744 Common Shares owned currently, 164,227 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes 14,750 Common Shares of the Corporation owned currently, 444,849 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes168,969 Common Shares which may be acquired upon the exercise of immediately exercisable options. Assumes exercise of the Warrants issuable upon exercise of the Special Warrants.If no Warrants are exercised by the holder, the holder would own 506,881 Common Shares constituting 1% of the Corporation’s issued and outstanding Common Shares. Assumes exercise of the Warrants issuable upon exercise of the Special Warrants.If no Warrants are exercised by the holder, the holder would own 290,971 Common Shares constituting less than 1% of the Corporation’s issued and outstanding Common Shares. Assumes exercise of the Warrants issuable upon exercise of the Special Warrants.If no Warrants are exercised by the holder, the holder would own479,599 Common Shares constituting 1% of the Corporation’s issued and outstanding Common Shares. Assumes exercise of the Warrants issuable upon exercise of the Special Warrants.If no Warrants are exercised by the holder, the holder would own179,838 Common Shares constituting less than 1% of the Corporation’s issued and outstanding Common Shares. Dilution of Current Shareholders Approval of the Special Warrant Offering Resolution will result in substantial dilution to the current shareholders of the Corporation.The Corporation currently has [46,586,708] Common Shares issued and outstanding.If the Special Warrant Offering Resolution is approved, upon approval of the TSX and the NYSE Amex,15,318,914 Common Shares will be issued to the investors of the Special Warrants, the agents and the finders.If the Warrants issuable upon exercise of the Special Warrants are exercised in full, an additional15,318,914 Common Shares will be issued to the holders of the Warrants.If the Compensation Warrants are exercised in full, an additional652,175 Common Shares will be issued to the Finders and Agents. - 5 - The following table shows the dilutive effect to the current shareholders of the Corporation: Percentage of Class Owned by Current Shareholders(1) Percentage of Class Owned by New Investors(2) Prior to Special Warrant Offering 100% 0% Following Issuance of Common Shares upon Exercise of Special Warrants 75% 25% Following Issuance of Common Shares upon Exercise of the Warrants and Compensation Warrants(3) 60% 40% Does not consider the effect of Common Shares issued pursuant to the exercise or conversion of options, warrants, notes or other securities convertible into Common Shares held by current securityholders of the Corporation. Includes investors in the Special Warrants that will receive Common Shares upon exercise of the Special Warrants, holders of the Warrants upon exercise of the Warrants, holders of the Compensation Warrants upon exercise of the Compensation Warrants. Cumulative with the issuance of the Common Shares upon exercise of the Special Warrants. Information About Proxies Solicitation of Proxies The solicitation of proxies by management of the Corporation will be made primarily by mail but solicitation may be made by telephone or in person with the cost of such solicitation to be borne by the Corporation.While no arrangements have been made to date, the Corporation may contract for the solicitation of proxies for the Meeting.Such arrangements would include customary fees which would be borne by the Corporation. Appointment of Proxyholder The persons named in the enclosed form of proxy for the Meeting are officers of the Corporation and nominees of management.A registered shareholder has the right to appoint some other person or company, who need not be a shareholder, to represent such registered shareholder at the Meeting by inserting that other person’s name in the blank space provided on the form of proxy in the form set out in Appendix “A”.If a registered shareholder appoints one of the persons designated in the accompanying form of proxy as a nominee and does not direct the said nominee to vote either “FOR” or “AGAINST” on a matter or matters, or where instructions on the form of proxy are uncertain, with respect to which an opportunity to specify how the Common Shares registered in the name of such registered shareholder shall be voted, the proxy shall be voted “FOR” such matter or matters. - 6 - The instrument appointing a proxyholder must be in writing and signed by the registered shareholder, or such registered shareholder’s attorney authorized in writing, or if the registered shareholder is a corporation, by a duly authorized officer, or attorney, of such corporation.An undated but executed proxy will be deemed to be dated the date of the mailing of the proxy.In order for a proxy to be valid, a registered shareholder must: (a) sign and print his or her name on the lines specified for such purpose at the bottom of the form of proxy; and (b) return the properly executed and completed form of proxy: (i) by mailing it or delivering it by hand in the appropriate enclosed return envelope addressed to Computershare Investor Services Inc., or (ii) by faxing it to Computershare Investor Services Inc. at 1-866-249-7775 (toll free in North America) or 1-416-263-9524 (international), to be received by 4:30 p.m., Toronto time, on December 10, 2010, or no later than 48 hours (excluding Saturdays, Sundays and holidays) before any adjournment or postponement of the Meeting, unless the Chairman of the Meeting elects to exercise his discretion to accept proxies received subsequently. Revocation of Proxy A registered shareholder may revoke a proxy by delivering an instrument in writing executed by such registered shareholder or by the registered shareholder’s attorney authorized in writing or, where the registered shareholder is a corporation, by a duly authorized officer or attorney of such corporation, either to the registered office of the Corporation at any time up to and including the last business day preceding the day of the Meeting or any adjournment or postponement thereof, with the Chairman of the Meeting on the day of the Meeting or any adjournment or postponement thereof and before any vote in respect of which the proxy is to be used shall have been taken, or in any other manner permitted by law. Voting of Proxies A registered shareholder may direct the manner in which his or her Common Shares are to be voted in accordance with the instructions of the registered shareholder by marking the form of proxy accordingly.The management nominees designated in the enclosed form of proxy will vote the Common Shares represented by proxy in accordance with the instructions of the registered shareholder on any resolution that may be called for and if the registered shareholder specifies a choice with respect to any matter to be acted upon, the Common Shares will be voted accordingly.Where no choice is so specified with respect to any resolution or in the absence of certain instructions, the Common Shares represented by a proxy given to management will be voted “FOR” the resolution.If more than one direction is made with respect to any resolution, such Common Shares will similarly be voted “FOR” the resolution. Exercise of Discretion by Proxyholders The enclosed form of proxy when properly completed and delivered and not revoked, confers discretionary authority upon the proxyholders named therein with respect to amendments or variations of matters identified in the accompanying Notice of Special Meeting, and other matters not so identified which may properly be brought before the Meeting.At the date of this Information Circular, management of the Corporation knows of no such amendments, variations or other matters to come before the Meeting.If any amendment or variation or other matter comes before the Meeting, the persons named in the proxy will vote in accordance with their best judgement on such amendment, variation or matter. - 7 - Voting by Beneficial Shareholders The information set out in this section is important to many shareholders as a substantial number of shareholders do not hold their Common Shares in their ownname. Persons who hold Common Shares through their brokers, agents, trustees or other intermediaries (such persons, “Beneficial Shareholders”) should note that only proxies deposited by registered shareholders whose names appear on the share register of the Corporation may be recognized and acted upon at the Meeting. If Common Shares are shown on an account statement provided to a Beneficial Shareholder by a broker, then in almost all cases the name of such Beneficial Shareholder will not appear on the share register of the Corporation.Such Common Shares will most likely be registered in the name of the broker or an agent of the broker.In Canada, the vast majority of such shares will be registered in the name of “CDS&Co.”, the registration name of CDS Clearing and Depositary Services Inc., and in the UnitedStates, the vast majority will be registered in the name of “Cede&Co.”, the registration name of the Depository Trust Company, which entities act as nominees for many brokerage firms. Common Shares held by brokers, agents, trustees or other intermediaries can only be voted by those brokers, agents, trustees or other intermediaries in accordance with instructions received from Beneficial Shareholders. As a result, Beneficial Shareholders should carefully review the voting instructions provided by their intermediary with this Information Circular and ensure they communicate how they would like their Common Shares voted in accordance with those instructions. Beneficial Shareholders who have not objected to their intermediary disclosing certain ownership information about themselves to the Corporation are referred to as “NOBOs”. Those Beneficial Shareholders who have objected to their intermediary disclosing ownership information about themselves to the Corporation are referred to as “OBOs”. In accordance with the requirements of National Instrument54-101 of the Canadian Securities Administrators, the Corporation has elected to send the Notice of Special Meeting, this Information Circular and the form of proxy (collectively, the “Meeting Materials”) indirectly through intermediaries to all of the Beneficial Shareholders.The intermediaries (or their service companies) are responsible for forwarding the Meeting Materials to each Beneficial Shareholder, unless the Beneficial Shareholder has waived the right to receivethem. Intermediaries will frequently use service companies to forward the Meeting Materials to Beneficial Shareholders. Generally, a Beneficial Shareholder who has not waived the right to receive Meeting Materials will either: (a) be given a form of proxy which (i) has already been signed by the intermediary (typically by a facsimile, stamped signature), (ii) is restricted as to the number of shares beneficially owned by the Beneficial Shareholder, and (iii) must be completed, but not signed, by the Beneficial Shareholder and deposited with Computershare Investor Services Inc.; or (b) more typically, be given a voting instruction form (“VIF”) which (i) is not signed by the intermediary, and (ii) when properly completed and signed by the Beneficial Shareholder and returned to the intermediary or its service company, will constitute voting instructions which the intermediary must follow. - 8 - VIFs should be completed and returned in accordance with the specific instructions noted on the VIF. The purpose of this procedure is to permit Beneficial Shareholders to direct the voting of the Common Shares which they beneficially own. Please return your voting instructions as specified in the VIF. Beneficial Shareholders should carefully follow the instructions set out in the VIF, including those regarding when and where the VIF is to bedelivered. Although Beneficial Shareholders may not be recognized directly at the Meeting for the purpose of voting Common Shares registered in the name of their broker, agent, trustee or other intermediary, a Beneficial Shareholder may attend the Meeting as a proxyholder for a shareholder and vote Common Shares in that capacity. Beneficial Shareholders who wish to attend the Meeting or have someone else attend on their behalf, and indirectly vote their Common Shares as proxyholder for the registered shareholder should contact their broker, agent, trustee or other intermediary well in advance of the Meeting to determine the steps necessary to permit them to indirectly vote their Common Shares as a proxyholder. Securities Entitled to Vote As of November [7], 2010 the authorized share capital of the Corporation consists of an unlimited number of Common Shares, without par value of which [46,586,708]Common Shares are issued and outstanding.Every shareholder who is present in person and entitled to vote at the Meeting shall have one vote on a show of hands and on a poll shall have one vote for each Common Share of which the shareholder is the registered holder, and such shareholder may exercise such vote either in person or by proxy.The vote on the Special Warrant Offering Resolution will be conducted by poll. The Board of Directors of the Corporation has fixed the close of business on October 29, 2010 as the record date for the purpose of determining the shareholders entitled to receive notice of the Meeting, but the failure of any shareholder to receive notice of the Meeting does not deprive such shareholder of the entitlement to vote at the Meeting.Every registered shareholder of record at the close of business on October 29, 2010 who personally attends the Meeting will be entitled to vote at the Meeting or any adjournment or postponement thereof, except to the extent that: (a) such shareholder has transferred the ownership of any of his or her Common Shares after October 29, 2010; and (b) the transferee of those Common Shares produces properly endorsed share certificates, or otherwise establishes that he or she owns the Common Shares, and demands, not later than 10 days before the Meeting, that his or her name be included in the list of shareholders entitled to vote at the Meeting, in which case the transferee is entitled to vote those Common Shares at the Meeting. Quorum Under By-Law No. 1 of the Corporation, the quorum for the transaction of business at the Meeting is two shareholders present in person or by proxy. Abstentions will be counted as present for purposes of determining the presence of a quorum for purposes of these matters, but will not be counted as votes cast.Broker non-votes (shares held by a broker or nominee as to which the broker or nominee does not have the authority to vote on a particular matter) will not be counted as present for purposes of determining the presence of a quorum and will not be voted. - 9 - Accordingly, neither abstentions nor broker non-votes will have any effect on the outcome of the votes on the matters to be acted upon at the Meeting. Broker Non-Votes Brokers and other intermediaries, holding shares in street name for their customers, are required to vote the shares in the manner directed by their customers.Under the Business Corporations Act (Yukon), brokers are not entitled to vote shares held in street name for their customers where they have not received written voting instructions from the Beneficial Shareholders of those shares. The absence of a vote on a matter where the broker has not received written voting instructions from a Beneficial Shareholder is referred to as a “broker non-vote”.Any shares represented at the Meeting but not voted (whether by abstention, broker non-vote or otherwise) will have no impact on any matters to be acted upon at the Meeting. Ownership of the Corporation’s Common Shares Ownership by Management The following table sets forth certain information regarding beneficial ownership of the Corporation’s Common Shares, as of October [7], 2010, by (i) each of the Corporation’s executive officers and directors and (ii) the Corporation’s executive officers and directors, as a group. Name and Position (1) Common Shares Beneficially Owned Percentage of Class(2) John M. Clark Director * W. Durand Eppler Director * C. Thomas Ogryzlo Director * Tracy A. Stevenson Director * Michael B. Richings Executive Chairman, Chief Executive Officer and Director 1% Frederick H. Earnest President, Chief Operating Officer, and Director 1% Gregory G. Marlier Chief Financial Officer * All executive officers and directors as a group (7 persons) 4% * Represents less than 1% of the outstanding Common Shares. The address of each of the persons listed is c/o Vista Gold Corp., 7961 Shaffer Parkway, Suite 5, Littleton, Colorado 80127. In accordance with Rule 13d-3(d)(1) under the United States Securities Exchange Act of 1934, as amended, the applicable percentage of ownership for each person is based on [46,586,708] Common Shares outstanding as of November [7], 2010, plus any securities held by such person exercisable for or convertible into Common Shares within 60 days after the date of this Information Circular. - 10 - Includes 168,969 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes 56,744 Common Shares owned currently and164,227 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes 45,182 Common Shares owned currently and164,227 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes 175,000 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes 87,397 Common Shares of the Corporation owned currently and394,484 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes 14,750 Common Shares of the Corporation owned currently and444,849 Common Shares which may be acquired upon the exercise of immediately exercisable options. Includes 169,484 Common Shares which may be acquired upon the exercise of immediately exercisable options. Ownership by Principal Shareholders To the Corporation’s knowledge, no person beneficially owns more than five percent of the Corporation’s outstanding Common Shares as of November [7], 2010. Change in Control The Corporation has no charter or by-law provisions that would delay, defer or prevent a change in control of the Corporation. The Corporation is not aware of any arrangement that might result in a change in control in the future.To the Corporation’s knowledge there are no arrangements, including any pledge by any person of the Corporation’s securities, the operation of which may at a subsequent date result in a change in the Corporation’s control. Securities Authorized For Issuance Under Equity Compensation Plans The following table sets out information relating to the Corporation’s equity compensation plans as at December 31, 2009.The Corporation’s only equity compensation plan asof December 31, 2009was the Stock Option Plan. Plan Category Number of securities to be issued upon exercise/conversion of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by securityholders Equity compensation plans not approved by securityholders N/A N/A N/A Total - 11 - The folowing table sets out information relating to the Corporation's equity compensation plans as of June 30, 2010. The Corporation's equity compensation plans include the Stock Option Plan and a Long-term Equity Incentive Plan that was approved by the Corporation's shareholders at the Corporation's 2010 Annual General Meeting. As of June 30, 2010, the Corporation had not granted any awards under the Long-term Equity Incentive Plan. Plan Category Number of securities to be issued upon exercise/conversion of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by securityholders Equity compensation plans not approved by securityholders N/A N/A N/A Total Indebtedness of Directors and Executive Officers None of the directors, executive officers, nor any individual who was at any time during the most recently completed financial year a director or executive officer, nor any associates or affiliates of the foregoing persons is as of the date hereof indebted to the Corporation. Interest of Certain Persons in Material Transactions and Matters to be Acted Upon Except as described in this Information Circular, no director or executive officer of the Corporation who has served in such capacity since the beginning of the last financial year, any proposed nominee for director, or any associate or affiliate of such person, and to the best of the knowledge of management of the Corporation, no person that has direct or indirect beneficial ownership of more than five per cent of the issued Common Shares of the Corporation and no associate or affiliate of any such person, had any material interest, directly or indirectly, in any transaction within the past year, or in any proposed transaction, which has affected or would materially affect the Corporation or any of its subsidiaries or in any matter to be acted upon at the Meeting.Without limiting the generality of the foregoing, there have been no transactions since the beginning of the Corporation’s last financial year, nor are there any currently proposed transactions, in which the Corporation was or is to be a participant and the amount involved exceeds $120,000, and in which any director, executive officer or other person as set forth in the preceding sentence, had or will have a direct or indirect material interest. Review, Approval or Ratification of Transactions with Related Parties The Corporation has adopted a written policy for the review of transactions with related persons. The policy requires review, approval or ratification of all transactions in which the Corporation is a participant and in which any of the Corporation’s directors, executive officers, significant shareholders or an immediate family member of any of the foregoing persons has a direct or indirect material interest, subject to certain categories of transactions that are deemed to be pre-approved under the policy. As set forth in the policy, the pre-approved transactions include employment of executive officers, director compensation (in general, where such transactions are required to be reported in the Corporation’s proxy statement pursuant to the United States Securities and Exchange Commission compensation disclosure requirements), as well as certain transactions where the amounts involved do not exceed specified thresholds. All related party transactions must be reported for review by the Corporate Governance Committee of the Board of Directors. Transactions deemed to be pre-approved are not required to be reported to the Committee, except that transactions in the ordinary course of business must be submitted to the Committee for review at its next following meeting. - 12 - Following its review, the Corporate Governance Committee determines whether these transactions are in, or not inconsistent with, the best interests of the Corporation and its shareholders, taking into consideration whether they are on terms no less favourable to the Corporation than those available with other parties and the related person’s interest in the transaction. If a related party transaction is to be ongoing, the Corporate Governance Committee may establish guidelines for the Corporation’s management to follow in its ongoing dealings with the related person. Auditor The auditor of the Corporation is PricewaterhouseCoopers LLP, Chartered Accountants, of Vancouver, British Columbia (“PWC”).PWC will hold office until the close of the next annual general meeting of the Corporation or until a successor is appointed, whichever is earlier.PWC (then Coopers & Lybrand) was first appointed the auditor of the Corporation on June 28, 1985.A representative of PWC is not expected to attend the Meeting.If a representative of PWC does attend the Meeting, the representative will be permitted to make a statement if they desire to do so and would be expected to respond to appropriate questions from shareholders. Management Contracts There are no management functions of the Corporation which are to any substantial degree performed by persons other than the directors, senior officers or managers of the Corporation.The Corporation has entered into employment agreements with each of Michael B. Richings, Executive Chairman and Chief Executive Officer, Gregory G. Marlier, Chief Financial Officer, and Frederick H. Earnest, President and Chief Operating Officer. Shareholder Proposals Under the United States Securities Exchange Act of 1934, (the “Exchange Act”) the deadline for submitting shareholder proposals for inclusion in the management information and proxy circular for an annual meeting of the Corporation is calculated in accordance with Rule 14a-8(e) of Regulation 14A to the Exchange Act. If the proposal is submitted for a regularly scheduled annual meeting, the proposal must be received at the Corporation’s principal executive offices not less than 120 calendar days before the anniversary date of the Corporation’s management information and proxy circular released to the Corporation’s shareholders in connection with the previous year’s annual meeting. However, if the Corporation did not hold an annual meeting the previous year, or if the date of the current year’s annual meeting has been changed by more than 30 days from the date of the previous year’s meeting, then the deadline is a reasonable time before the Corporation begins to print and mail its proxy materials. Accordingly, unless the date of the next annual meeting is changed by more than 30 days from the date of this year’s meeting the deadline for submitting shareholder proposals for inclusion in the management information and proxy circular for the next annual meeting of the Corporation will be November 26, 2010. If a shareholder proposal is not submitted to the Corporation by November 26, 2010, the Corporation may still grant discretionary proxy authority to vote on a shareholder proposal, if such proposal is received by the Corporation by February 9, 2011 in accordance with Rule 14a-4(c)(1) of Regulation 14A of the Exchange Act. Other Matters Management of the Corporation knows of no other matters which will be brought before the Meeting other than those set forth in the Notice of Special Meeting.Should any other matters properly come before the Meeting, the Common Shares represented by the proxies solicited hereby will be voted on those matters in accordance with the best judgement of the persons voting such proxies. Dissenters’ Rights of Appraisal No action is proposed herein for which the laws of the Yukon Territory or the Articles or By-laws of the Corporation provide a right of a shareholder to dissent and obtain appraisal of or payment for such shareholder’s Common Shares. - 13 - Management’s Discussion And AnalysisOf Financial Condition And Results OfOperations The following discussion and analysis should be read in conjunction with our consolidated financial statements for the three years ended December31, 2009, and the related notes thereto, and our consolidated unaudited interim financial statements for the three- and six-month periods ended June 30, 2010, and related notes thereto, which have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada. Reference to Note20 tothe consolidated financial statements for the three years ended December 31, 2009, and Note 16 for the consolidated unaudited interim financial statements for the period ended June 30, 2010, should be made for a discussion of differences between Canadian and UnitedStates GAAP and their effect on the financial statements. This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, including, but not limited to, those set forth under the section heading “Item 1A. Risk Factors” above and elsewhere in our Annual Report on Form 10-K as filed with the SEC on March 16, 2010 and in our Quarterly Report on Form 10-Q as filed with the SEC on August 16, 2010.See the section heading “Note Regarding Forward-Looking Statements,” in our Annual Report on Form 10-K as filed with the SEC on March 16, 2010. All amounts stated herein are in U.S.dollars in thousands, except loss per share, and gold price per ounce, unless specified otherwise. Overview We are engaged in the evaluation, acquisition, exploration and advancement of gold exploration and potential development projects with the aim of adding value to the projects. Our approach to acquisitions of gold projects has generally been to seek projects within political jurisdictions with well-established mining, land ownership and tax laws, which have adequate drilling and geological data to support the completion of a third-party review of the geological data and to complete an estimate of the mineralized material (mineral resources under Canadian guidelines) and mineral reserves. In addition, we look for opportunities to improve the value of our gold projects through exploration drilling and re-engineering the operating assumptions underlying previous engineering work. In 2007, the board of directors and management reevaluated the corporate strategy regarding the development of the Corporation’s more advanced projects. As a result of this reevaluation, the Corporation has begun moving its more advanced projects toward production by undertaking advanced engineering studies, including feasibility studies asappropriate. Our holdings include the Paredones Amarillos and Guadalupe de los Reyes gold projects in Mexico; the Mt. Todd gold project in Australia; the Yellow Pine gold project in Idaho; the Long Valley gold project in California; the Awak Mas gold project in Indonesia; and claims located in Utah. Outlook At the end of 2009, we owned or controlled six properties containing mineralized material. In the early part of 2007, we decided with the higher gold prices, to bring the more advanced projects, such as Paredones Amarillos and Mt. Todd, to production decisions. The emphasis in late 2007 was to start a bankable feasibility study on Paredones Amarillos with a major mining consultant being contracted to manage this study, which was completed in September2008. In addition, we believe that additional value can be added to most of the remaining projects through exploration drilling and engineering studies, thus advancing them closer to a production decision. We do not currently generate operating cash flows. Subject to sustained gold prices and the risk factors disclosed under the section heading “Item1A. Risk Factors” in our Annual Report on Form 10-K, we hope to generate revenues and cash flows in the future. We may generate revenues and cash flows from our portfolio of gold projects by several means, including but not limited to options or leases to third parties, joint venture arrangements with other gold producers, outright sales for cash and/or royalties, or project development andoperation. - 14 - Results from Operations for the Three Years Ended December 31, 2009 Summary Our 2009 consolidated net loss was $1,942 or $0.05 per share compared to the 2008 consolidated net loss of $9,973 or $0.29 per share for a net decrease of $8,031.The decrease of $8,031 in 2009 is largely due to an increase in the gain on disposal of marketable securities of $6,927. The gain was mostly the result of the sale of our Allied Nevada Gold Corp. (“Allied”) shares which we retained in connection with the transaction that resulted in the formation of Allied and the transfer of Vista’s Nevada properties to Allied.Also contributing to the decrease in net loss for 2009 was a gain of $537 on the repurchase of convertible notes.On July 14, 2009, we repurchased $1.333 million of our senior secured convertible notes (the “Notes”) for $866, which resulted in a gain.Other contributing factors include a decrease in interest income of $405, a decrease in corporate administration and investor relations of $881 and a decrease in the write-down of marketable securities of $460, which was offset by an increase in the gain on currency translation of $469, an increase in exploration, property evaluation and holding costs of $444 and an increase in interest expense of $316. Our 2008 consolidated net loss was $9,973 or $0.29 per share compared to the 2007 consolidated net loss of $13,150 or $0.41 per share for a net decrease of $3,177. The decrease of $3,177 in 2008 is primarily the result of the impairment of the Amayapampa gold project of $5,513 and costs related to the completion of the Arrangement Agreement of $2,901, both of which occurred during the 2007 period. These amounts are offset by decreased interest income of $719, an increase in interest expense of $2,004, an increase in the income tax expense of $1,371, an increase in the impairment loss of $558 with respect to certain marketable securities, costs to dispose of the Amayapampa gold project of $132 and an increase in the loss on currency translation of$343. Exploration, property evaluation and holding costs Exploration, property evaluation and holding costs increased to $1,487 during the year ended December 31, 2009 compared with $1,043 for the same period in 2008.The increase of $444 is primarily due to an increase in holding costs at the Paredones Amarillos gold project of $491 which reflects increasing administrative and legal costs for activities related to permitting and community relations, which was offset by a decrease in holding costs at the Mt. Todd gold project of $49. Exploration, property evaluation and holding costs increased to $1,043 during the year ended December31, 2008, compared with $734 for the same period in 2007. The increase of $309 is primarily due to increases in holding costs at the Paredones Amarillos gold project of $267 and the Mt. Todd gold project of $118. The increase in costs at the Paredones Amarillos gold project reflects increasing consultant fees for activities related to permitting and other administrative work and accounting fees as we evaluate financial and tax implications to Vista Gold as we move the project towards a development decision. The increase at the Mt. Todd gold project is primarily the result of an increase in tenement expenditures. Corporate administration and investor relations Corporate administration and investor relations costs decreased to $4,595 during the year ended December 31, 2009, compared with $5,476 in 2008.This decrease of $881 from the prior period is primarily due to a decrease in our audit, tax and Sarbanes-Oxley compliance fees of $168 as we work with our auditors and outside consultants to reduce these fees.Also contributing to the decrease is a decrease in non-cash stock based compensation expense of $787, which is due to the following: ● a decrease in the fair value of options granted and immediately vesting of $201. This is due to an increase in the amount of stock-based compensation expense being allocated to capitalized mineral property as well as declining stock prices and risk-free interest rates used to calculate fair-value; - 15 - ● a decrease in expense recorded for those options granted in prior years and vesting over time of $667.This is also due to an increase in the allocation of stock-based compensation expense being allocated to capitalized mineral property as well as a decrease in the number of options granted in a prior period subject to vesting over time; and ● these amounts were offset by a decrease of $81 for awards forfeited prior to vesting.Option expense recorded during the vesting period is reversed if the options are forfeited. Corporate administration and investor relations costs increased to $5,476 during the year ended December31, 2008, compared with $5,162 in 2007. The slight increase of $314 from the prior period is primarily due to an increase in labor and benefit costs of $325, which is mostly the result of a severance charge of $215 for lay-offs at the Awak Mas gold project and increased salary and benefit charges of $100 for the addition of new employees as we head towards the development of certain projects. Depreciation and amortization Depreciation and amortization expense increased to $262 during the year ended December 31, 2009, compared with $170 in 2008.The increase of $92 from the prior period is mostly due to capital expenditures at the Mt. Todd gold mine and at the corporate level during 2009. Depreciation and amortization expense increased to $170 during the year ended December31, 2008, compared with $112 in 2007. This increase is mostly due to increased capital expenditures at both the Mt. Todd gold mine and the Paredones Amarillos gold project during 2008 that have begun being depreciated. Interest expense Interest expense was $2,320 during the year ended December 31, 2009, compared with $2,004 in 2008.This increase is because the Notes were issued on March4, 2008 and accordingly a full year of interest expense was not charged for the 2008 period.For the year ended December 31, 2009, $1,069 is attributable to the accretion of the debt discount and $1,251 is attributable to interest expense.These amounts are approximately 43% of the full interest expense associated with the issuance of the Notes.We capitalized the remaining 57% as additions to mineral properties in accordance with ASC 835-20 Capitalization of Interest and our accounting policy. Interest expense was $2,004 during the year ended December31, 2008. Of this amount, $837 is attributable to the accretion of the debt discount and $1,167 is attributable to interest expense. These amounts are approximately 47% of the full interest expense associated with the issuance of the Notes. We capitalized the remaining 53% as additions to mineral properties in accordance with ASC 835-20 Capitalization of Interest andour accounting policy. During 2007, we did not incur any interest expense as we had no commercial debt outstanding during theyear. Other Income and Expenses Gain/(loss) on disposal of marketable securities For the year ended December 31, 2009, we realized a gain of $6,829 on the disposal of marketable securities, compared with a loss on the disposal of marketable securities of $98 for the same period in 2008.The gain of $6,829 was mostly the result of our sale on April3, 2009, of all 1,529,848 common shares of Allied for $9,016.These shares had a book value of $2,194. For the year ended December 31, 2008, we realized a loss on disposal of marketable securities of $98, compared with a gain of $158 in 2007. In 2008 the loss on disposal of marketable securities was the result of selling certain available-for-sale securities that had a book value of $203 for proceeds of$105. - 16 - In 2007 the gain on disposal of marketable securities was the result of selling certain available-for-sale securities that had a book value of $38 for proceeds of $258. We allocated $62 of the gain on disposal of marketable securities to Allied as part of the completion of the Arrangement Agreement. These costs were allocated as part of the general overhead income and expense allocation. At December 31, 2009, we held marketable securities available for sale with a quoted market value of $1,150.We purchased the securities for investing purposes with the intent to hold the securities until such time it would be advantageous to sell the securities at a gain. Although there can be no reasonable assurance that a gain will be realized from the sale of the securities, we monitor the market status of the securities consistently in order to mitigate the risk of loss on the investment. Gain on repurchase of convertible notes On July14, 2009, we entered into the “Whitebox Repurchase Agreements with Whitebox Combined Partners, Whitebox Convertible Arbitrage and Whitebox Special Opportunities whereby we agreed to repurchase their respective Notes. Pursuant to the Whitebox Repurchase Agreements, we agreed to repurchase Notes (i)in the principal amount of $504 from Whitebox Combined Partners for an aggregate purchase price, including interest, of $332; (ii)in the principal amount of $510 from Whitebox Convertible Arbitrage for an aggregate purchase price, including interest, of $335; and (iii)in the principal amount of $319 from Whitebox Special Opportunities for an aggregate purchase price, including interest, of $210, based on a settlement date of July14, 2009. We allocated the consideration paid on the repurchase of the convertible notes to the liability and equity elements of the security based on their relative fair values at the date of the transaction.A gain of $537 was recorded in our Consolidated Statement of Earnings and (Loss) as a result of the convertible notes repurchase.There were no similar transactions during the 2008 periods. The Whitebox Repurchase Agreements were initiated by Whitebox Advisors LLC and were not the result of any solicitation by or on behalf of us. We have not initiated any broader effort to repurchase or restructure any of our remaining Notes and did not act upon the basis of material non-public information in determining to enter into the Whitebox Repurchase Agreements. Interest income Interest income was $104 during the year ended December 31, 2009, compared with $509 in 2008.The decrease of $405 is due to falling interest rates in the market. Interest income was $509 during the year ended December31, 2008, compared with $1,228 for the same period in 2007. The decrease of $719, from the respective prior period is primarily attributable to a decrease in interest earned on our liquid savings accounts as compared to the same period in 2007. This decrease is due to Vista Gold’s decision to no longer purchase short-term commercial paper due to the declining interest rates in themarket. Income tax benefit/(expense) Effective September30, 2008, the Corporation adopted EIC 172, which provides guidance on whether the tax benefit from the recognition of previously unrecognized tax loss carryforwards consequent to the recording of unrealized gains in other comprehensive income, such as unrealized gains on available-for-sale financial assets, should be recognized in net income or in other comprehensive income. EIC 172should be applied retrospectively, with restatement of prior periods from January1, 2007, the date of adoption of CICA3855. - 17 - Income tax expense was $711 for the year ended December 31, 2009, compared with $320 in 2008.The increase of $391 in expense is mostly the result of the sale of the Allied shares on April 3, 2009.In previous periods a future income tax benefit was recorded in respect of previously unrecognized tax loss carry forwards as these losses were expected to cover any taxable gains that would arise as a result of the increase in value of the marketable securities. When these securities were disposed of, the unrealized gains were transferred from other comprehensive income/(loss) to net earnings. Since no taxable gain arose on this disposal, an income tax expense was recorded in the current period to reverse the benefit recorded in prior periods. The net impact is such that no tax is payable on this disposal and accordingly the cumulative tax expense recorded in the Consolidated Statement of Earnings and (Loss) reflects the tax benefit associated with Vista’s remaining marketable securities. Income tax expense was $320 for the year ended December31, 2008, compared with an income tax benefit of $1,051 for the 2007 period. The increase of $1,371 in expense as compared to the benefit from the 2007 period is attributable to the declining market during 2008, in which we have had more unrealized losses as compared to 2007 where we had more unrealized gains. Write-down of marketable securities The write-down of marketable securities was $123 for the year ended December 31, 2009, compared with $583 in 2008.The decrease of $460 is mostly due to increasing stock prices throughout 2009. The write-down of marketable securities was $583 for the year ended December31, 2008, compared with a write-down of marketable securities of $25 for the 2007 period. At December31, 2008, Vista Gold evaluated the market value of its available-for-sale securities and found that certain securities had become impaired. These securities were written down to their fair market value as of December31, 2008. In 2007, the write-down of marketable securities was due to the expiration of warrants with a value of$25. Results from Operations for Period Ended June 30, 2010 Our consolidated net loss for the three-month period ended June 30, 2010, was $4,152 or $0.09 per share compared to consolidated net earnings of $3,890 or $0.11 per share for the same period in 2009.Our consolidated net loss for the six-month period ended June 30, 2010, was $5,851 or $0.13 per share compared to consolidated net earnings of $2,010 or $0.06 per share for the same period in 2009.For both the three- and six-month periods, the increases in the consolidated net losses of $8,042 and $7,861 from the respective prior periods are primarily due to decreases in the gain on disposal of marketable securities of $6,822 and $6,602 from the respective prior periods.The gain during the 2009 periods was the result of the sale of our Allied Nevada Gold Corp. (“Allied”) shares which we retained in connection with the transaction that resulted in the formation of Allied and the transfer of Vista’s Nevada properties to Allied.Also contributing to the increase in net losses for both the three- and six-month periods was an increase in the loss on early extinguishment of our senior secured convertible notes (the “Notes”) of $1,981 for both the three- and six-month periods ended June 30, 2010.On May 20, 2010, we entered into a Note repurchase agreement whereby we repurchased $5,667 of outstanding principal Notes in exchange for cash and Common Shares (see Consolidated Financial Statements – Note 7). Exploration, property evaluation and holding costs Exploration, property evaluation and holding costs were $475 for the three-month period ended June 30, 2010 and $869 for the six-month period ended June 30, 2010, as compared with $268 and $601 for the same periods in 2009. For both the three-month and six-month periods, there were no significant variances as we continue to move our projects towards development decisions. Corporate administration and investor relations Corporate administration and investor relations costs increased to $1,076 during the three-month period ended June 30, 2010, compared with $974 for the same period in 2009.The increase of $102 from the respective prior period is primarily due to an increase in legal costs of $80 and an increase in audit, tax and other accounting-related fees of $52.These amounts have been partially offset by a decrease in stock-based compensation expense of $46. - 18 - Corporate administration and investor relations costs increased to $2,067 for the six-month period ended June 30, 2010 compared with $1,986 for the same period in 2009.The increase of $81 from the respective prior period is primarily due to an increase in legal fees of $65, an increase in freight and shipping expenses related to the year end mailing of shareholder materials of $47 and an increase in audit, tax and other accounting-related fees of $42.These amounts have been partially offset by a decrease in stock-based compensation expense of $96. Depreciation and amortization Depreciation and amortization expense was $60 for the three-month period ended June 30, 2010, approximately level with $62 for the same period in 2009.Depreciation and amortization expense increased to $132 during the six-month period ended June 30, 2010, compared with $114 for the same period in 2009.The increase of $18 for the six-month period was mostly due to capital expenditures at both the Mt. Todd gold project and the Paredones Amarillos gold project during the latter part of 2009 and the first quarter of 2010 that have begun to be depreciated. Interest expense Interest expense of $535 during the three-month period ended June 30, 2010 and $1,091 during the six-month period ended June 30, 2010 was slightly less than $584 and $1,163 for the same periods in 2009.This slight decrease is attributable to the repurchase of $1,333 of the Notes in July 2009 and the repurchase of $5,667 of the Notes in May 2010. For the three-month period ended June 30, 2010, $212 is attributable to the accretion of the debt discount and $323 is attributable to interest expense.For the six-month period ended June 30, 2010, $492 is attributable to the accretion of the debt discount and $599 is attributable to interest expense.These amounts are approximately 24% of the full interest expense associated with the issuance of the Notes.We capitalized the remaining 76% as additions to mineral properties in accordance with ASC 835-20 Capitalization of Interest and our accounting policy. Other income and expense Gain on disposal of marketable securities There were no gains or losses on the disposal of marketable securities for the three-month period ended June 30, 2010, compared with a gain of $6,822 for the same period in 2009.The gain for the three-month period in 2009 resulted from the sale of securities that had a book value of $2,194. For the six-month period ended June 30, 2010, we realized a gain of $213 on the disposal of marketable securities, compared with a gain of $6,815 for the same period in 2009.The gain for the six-month period in 2010 resulted from the sale of securities that had a book value of $15 and the gain for the same period in 2009 resulted from the sale of securities that had a book value of $2,218. For both the three- and six-month periods ended June 30, 2010, the decreases in gains were mostly the result of our sale on April3, 2009, of all of our 1,529,848 common shares of Allied for $9,016.These shares had a book value of $2,194. At June 30, 2010, we held marketable securities available for sale with a quoted market value of $925.We purchased the securities for investing purposes with the intent to hold the securities until such time as it would be advantageous to sell the securities at a gain. Although there can be no reasonable assurance that a gain will be realized from the sale of the securities, we monitor the market status of the securities consistently in order to mitigate the risk of loss on the investment. Loss on early extinguishment of convertible notes On May 20, 2010, we entered into a Notes Repurchase Agreement (the “Agreement”) with Whitebox Advisors LLC (“Whitebox”) whereby we agreed to repurchase their remaining Notes. - 19 - Pursuant to the Agreement, we agreed to repurchase Notes in the principal amount of $5,667 and interest payable through maturity on the Notes of $691.We agreed to pay Whitebox $2,233 in cash and to issue to them 1,902,684 in Common Shares in our capital as consideration for the principal amount of the Notes and interest payable of $6,358, in aggregate.The Common Shares issued were based on a share price of $2.15.We allocated the consideration paid on the repurchase of the Notes to the liability and equity elements of the security based on their relative fair values at the date of the transaction as is required under EIC 96, “Accounting for the Early Extinguishment of Convertible Securities Through (1) Early Redemption or Repurchase and (2) Induced Early Conversion”.A loss of $1,981 was recorded in our Consolidated Statement of Earnings and (Loss) as a result of the Notes repurchase.There were no similar transactions during the 2009 period. The Agreement was initiated by Whitebox and was not the result of any solicitation by or on our behalf. We have not initiated any broader efforts to repurchase or restructure any of our remaining Notes and did not act upon the basis of material non-public information in determining whether to enter into the Agreement. Interest income Interest income increased to $35 for the three-month period ended June 30, 2010 and $89 for the six-month period ended June 30, 2010 as compared with $21 and $49 for the same periods in 2009.The slight increases of $14 and $40 from the respective prior periods are due to increased cash balances for the 2010 periods as compared with the same periods in 2009. Future income tax (benefit)/expense During the three-month period ended June 30, 2010, the future income tax expense was $7 compared with $989 for the same period in 2009.During the six-month period ended June 30, 2010, the future income tax expense was $27 compared with $781 for the same period in 2009.For both the three- and six-month periods ended June 30, 2010, the decreases of $982 and $754 in the future income tax expense from the respective prior periods is mostly the result of the sale by Vista of its 1,529,848 shares in Allied on April 3, 2009.In previous periods, a future income tax benefit was recorded in respect of previously unrecognized tax loss carry forwards as these losses were expected to cover any taxable gains that would arise as a result of the increase in value of the marketable securities. When these securities were disposed of, the unrealized gains were transferred from other comprehensive income/(loss) to net earnings. Since no taxable gain arose on this disposal, an income tax expense was recorded in the current period to reverse the benefit recorded in prior periods. The net impact is such that no tax was payable on this disposal and, accordingly, the cumulative tax loss recorded in the Consolidated Statement of Loss reflects the tax loss associated with Vista’s remaining marketable securities. Financial Position, Liquidity and Capital Resources Operating Activities Net cash used in operating activities in 2009 was $7,883, compared with $7,638 in 2008.The increase of $245 in 2009 is mostly the result of an increase in interest payments made on June 15, 2009, July 14, 2009 (in conjunction with the repurchase of the Notes) and December 15, 2009 of $602.This increase was due to additional interest paid on June 15, 2009 as compared to the prior year as a result of the Notes issuance on March 4, 2008 and accordingly less accrued interest on June 15, 2008 as compared to June 15, 2009.Offsetting this increase, was a decrease in cash used in accounts payable, accrued liabilities and other of $248 and a decrease in cash used for other current assets of $287. Net cash used in operating activities in 2008 was $7,638, compared with $4,285 in 2007. The increase of $3,353 in 2008 as compared to 2007 is mostly the result of aggregate interest payments of $2,342 made on June15, 2008 and December15, 2008 for the Notes and an increase in the loss from continuing operations of $2,848, which has been partially offset by an increase in non-cash items of$2,111. Net cash used in operating activities was $2,661 for the three-month period ended June 30, 2010, compared to $3,043 for the same period in 2009.The decrease of $382 is mostly the result of a decrease of $350 in the amount of interest paid on the Notes.We repurchased $1,333 of the Notes in July 2009 and $5,667 of the Notes in May 2010, therefore the outstanding principal balance upon which we pay interest on was less during the 2010 period as compared with the 2009 period. - 20 - Net cash used in operating activities was $4,273 for the six-month period ended June 30, 2010, compared to $4,225 for the same period in 2008.The slight increase of $48 is mostly the result of the decrease in interest paid of $350, as noted above, and has been partially offset by an increase in cash used for other current assets of $288. Investing Activities Net cash received from investing activities in 2009 was $3,268, compared with cash used from investing activities of $26,913 in 2008.This increase of $30,181 in cash received from investing activities is due to the following: ● A decrease in additions to plant and equipment of $17,495.As discussed below, in April 2008 the purchase of gold processing equipment to be used at our Paredones Amarillos gold project was finalized.There were no similar equipment purchases during the 2009 period; ● An increase in proceeds received from the sale of marketable securities of $8,950.This increase was primarily due to the sale of all 1,529,848 common shares of Allied we held for proceeds of $9,016; ● A decrease in additions to mineral properties of $3,293. During the 2008 period, we undertook a drilling program at the Mt. Todd gold mine and were in the process of completing a feasibility study for the Paredones Amarillos gold project.These projects were completed during 2008; ● A decrease in the acquisition of mineral property of $452.On January24, 2008, we completed the acquisition of interests in various mineral properties adjacent to our Guadalupe de los Reyes project in Mexico.The consideration paid by Vista for the acquisition of these interests included cash payments totaling $452.There was no similar purchase during the year ended December 31, 2009; and ● An increase in the proceeds received upon the disposal of mineral property.In June2009, we sold most of the remaining patented mining claims in Colorado for $188.There were no similar transactions during the 2008 period. ● An increase in cash used for short-term investments.At December 31, 2009, we had one $250 certificate of deposit that had a maturity date more than 90 days. Net cash used in investing activities in 2008 was $26,913, compared with $31,349 in 2007. The decrease of $4,436 is mostly the result of a decrease of $24,517 in the cash transferred to Allied Nevada in conjunction with the completion of the Plan of Arrangement in May2007, which has been offset by thefollowing: ● An increase in additions to plant and equipment of $17,524. On March4, 2008, with the completion of a brokered private placement of $30,000 principal amount of the Notes (seethe section heading “Item 6. Management’s Discussion and analysis of Financial Condition and Results of Operations - Financing activities” below) we used $16,000 of the proceeds towards the purchase of gold processing equipment to be used at our Paredones Amarillos gold project. The aggregate purchase price was approximately $16,000, which included the costs of relocating the equipment to Edmonton, Alberta, Canada. The purchase was finalized in April2008 with the completion of the relocation of the major equipment components to Edmonton. There were no similar purchases during the 2007period. ● An increase in the acquisition of mineral properties of $452. On January24, 2008, we completed the acquisition of interests in various mineral properties adjacent to our Guadalupe de los Reyes gold project in Mexico. The consideration paid by Vista Gold for the acquisition of these interests included cash payments totaling $452 and the issuance of a total of 213,503Common Shares of Vista Gold (with an aggregate fair value of $1,000) to various parties. ● An increase in the additions to mineral properties of $2,149. This increase primarily reflects the costs associated with the feasibility study for the Paredones Amarillos gold project and a drilling program at the Mt.Todd goldproject. - 21 - Net cash used in investing activities was $3,532 for the three-month period ended June 30, 2010, as compared to net cash provided by investing activities of $8,361 for the same period in 2009.The increase in cash used by investing activities of $11,893 is due to the following: ● A decrease in the proceeds from the sale of marketable securities of $9,016.On April3, 2009, we sold all 1,529,848 common shares of Allied that we held for $9,016; ● An increase in cash used for additions to mineral properties of $2,687.During the 2010 period we undertook a drilling program at the Mt. Todd gold mine.There were no similar programs during the 2009 period; and ● A decrease in the proceeds received upon the disposal of mineral property.In June2009, we sold most of the remaining patented mining claims in Colorado for $188.There were no similar transactions during the 2010 period. Net cash used in investing activities was $5,176 for the six-month period ended June 30, 2010, as compared to net cash provided by investing activities of $7,259 for the same period in 2009.The increase in cash used in investing activities of $12,435 is mostly the result of the same items that increased cash used for the three-month period including: a decrease in the proceeds from the sale of marketable securities of $8,806, an increase in cash used for additions to mineral properties of $3,828 and a decrease in the proceeds received upon the disposal of mineral propertiesof $188.Offsetting these increases were an increase in cash provided for short-term investments of $250 and a decrease in cash used in the additions to plant and equipment of $144. Financing Activities Net cash provided by financing activities was $19,757 for the year ended December 31, 2009, compared with $31,425 in 2008.The decrease of $11,668 is primarily the result of the completion of a public offering on September 21, 2009 and the completion of the over-allotment on September 25, 2009 in which we offered and sold an aggregate 10.12 million Common Shares, for net proceeds after commissions, legal and other fees of $20,378, as compared to the completion of a brokered private placement on March4, 2008 in which we offered and sold $30,000 in aggregate principal amount of Notes (see the audited consolidated financial statements for the three years ended December 31, 2009 – Note 7, attached as Appendix C).Net proceeds to Vista upon completion of the Notes were $28,345. Net cash provided by financing activities was $31,425 for the year ended December31, 2008, compared with $4,324 for the same period in 2007. This increase is primarily the result of the completion of a brokered private placement on March4, 2008 in which we offered and sold $30,000 in aggregate principal amount of Notes (see the audited consolidated financial statements for the three years ended December 31, 2009 – Note 7, attached as Appendix C). Proceeds to Vista Gold after legal and other fees were $28,345. There were no similar transactions during the 2007period. There were no warrant exercises during the year ended December 31, 2009.Warrants exercised during 2008 produced cash proceeds of $2,941, compared to $3,609 in 2007. During 2008, the entire $2,941 in cash proceeds was from exercises of warrants issued as part of our February2006 private placement compared to $930 in 2007. During 2007, $2,533 in cash proceeds was from exercises of warrants issued as part of our September2005 private placement.Also during 2007, $146 in cash proceeds was from the exercises of warrants issued as part of our February2002 private placement. (see the audited consolidated financial statements for the three years ended December 31, 2009 – Note 7, attached as Appendix C). The exercise of stock options produced cash of $245 during 2009, compared to $139 during 2008 and $715 during 2007 (see the audited consolidated financial statements for the three years ended December 31, 2009 – Note 7, attached as Appendix C). Net cash used in financing activities was $2,233 for both the three- and six-month periods ended June 30, 2010.There was no cash provided by or used in financing activities for the same periods during 2009.The cash used in financing activities for both the three- and six-month periods ended June 30, 2010 was the result of the cash consideration paid for the repurchase of $5,667 of Notes on May 20, 2010. -22 - Liquidity and Capital Resources At December31, 2009, our total assets were $92,573, compared to $75,765 and $51,346 as of December31, 2008 and 2007, respectively. Long-term liabilities totaled $25,167 at December31, 2009, compared to $23,724 at December31, 2008.There were no long-term liabilities for the year ended December 31, 2007. At December 31, 2009, we had working capital of $29,391, compared to $21,209 in 2008 and $27,254 in 2007. Our working capital of $29,391 as of December31, 2009, increased from 2008 by $8,182 which was decreased from 2007 by $6,045. The principal component of working capital for both 2009 and 2008 is cash and cash equivalents of $28,408 and $13,266, respectively. Other components include marketable securities (2009—$1,150; 2008—$8,153), short-term investments (2009—$250; 2008—$–) and other current assets (2009—$509; 2008—$593). The increase of $8,182 in working capital from 2009 to 2008 relates to the increase in cash balances from 2008 to 2009, which is partially offset by a decrease in marketable securities due to the sale of all 1,529,848 shares of Allied. At June 30, 2010, our total assets were $88,725 compared to $92,573 at December31, 2009, representing a decrease of $3,848.At June 30, 2010, we had negative working capital of $3,652 as compared with positive working capital of $29,391 at December31, 2009, representing a decrease of $33,043.This decrease relates primarily to a reclassification of the Notes to a short-term debt obligation of $21,176as of June 30, 2010 as compared to a long-term debt obligation of $24,939 as of December 31, 2009.The Notes come due on March 4, 2011.Also contributing to the decrease is a decrease in cash balances of $11,682 from December 31, 2009 as well as a decrease in our marketable securities of $225 from December 31, 2009. The principal components of working capital at June 30, 2010 are cash and cash equivalents of $16,726 and the Notes of $21,176.The principal component of working capital at December 31, 2009 was cash and cash equivalents of $28,408.Other components include marketable securities (June 30, 2010 - $925; December31, 2009 - $1,150) and other liquid assets (June 30, 2010 - $943; December31, 2009 - $759). As a result of the delay in the issuance of the Change of Forest Land Use Permit (“CUSF”) at the Paredones Amarillos gold project and the current uncertainty in the resource and financial markets, management has adopted a revised plan and budget for the year 2010. The plan continues those programs necessary to expedite the development of the Paredones Amarillos gold project and to advance the Mt. Todd Pre-Feasibility Study ("PFS"), while minimizing expenditures in other areas. The budget estimates that, in theevent that financing for the Paredones Amarillos gold project is not available on acceptable terms in 2010, we would have sufficient working capital to fund our planned operations at least through the end of 2010, without additional financing. We will continue to examine potential funding alternatives for the project, which may include project financing, debt financing or equity financing. On March 4, 2011, the $23,000 principal balance of the Notes will come due.Presently, we do not have sufficient capital to meet this obligation.We are currently examining potential alternatives for raising the additional capital needed, which could include public offerings, other equity financings, or project financing if and when the CUSF is obtained for the Paredones Amarillos gold project.We may also consider potential renegotiation of the terms of the original Notes.While we have been successful in the past with raising funds through equity and debt financings, and although the current sustained high gold prices have increased investor interest in the gold market and, in addition, we have a shelf-registration effective in order to expedite the completion of a public equity offering, no assurances can be given that we will be successful in raising such funds in the future. In the event that our efforts do not generate adequate additional financing, or the renegotiation of the terms of the Notes does not prove successful, we will not have sufficient cash or cash equivalents to repay the Notes.However, the Notes are secured only by the assets and mining concessions related to the Paredones Amarillos gold project (collectively, the “Pledged Assets”).In the event that we cannot raise sufficient capital to repay our obligations under the Notes, the holders of the Notes are entitled to require possession ofthe Pledged Assets to be transferred to them (or a company appointed by them) and to seek court approval for the sale of the Pledged Assets.Any proceeds received by the holders of the Notes from the sale of the Pledged Assets would be applied to any principal and interest that we owe under the Notes, with us continuing to be obligated to repay any remaining balance owing under the Notes on an unsecured basis.The assets of the Paredones Amarillos gold project have a total carrying value of $36,755 as at June 30, 2010 (see Consolidated Financial Statements - Notes 5 and 6), of which $17,187 relates to plant and equipment stored in Canada to be used at the Paredones Amarillos gold project. - 23 - There was a severe deterioration in the global credit and equity markets in 2007 through to 2009.This resulted in the need for government intervention in major banks, financial institutions and insurers and also resulted in greater volatility, increased credit losses and tighter credit conditions.These disruptions in the credit and financial markets have had a significant, material adverse impact on a number of financial institutions and have limited access to capital and credit for many companies. While market conditions have generally improved in the first half of 2010, access to capital and credit remains limited compared to capital markets before the deterioration in 2007.These continued disruptions could, among other things, make it more difficult for us to obtain, or increase our cost of obtaining, capital and financing for our operations.Our access to additional capital and financing may not be available on terms acceptable to us or at all. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements required to be disclosed in this Information Circular Contractual Obligations as of December 31, 2009 Payments due by period (inthousands) Contractual Obligations Total Lessthan 1year 1to3years 3to5years Morethan 5years Long-term debt obligations(1) $ $ $ $
